Citation Nr: 0843023	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected low back disability, evaluated as 10 percent 
disabling for the period from July 19, 2003 to September 8, 
2003.

2.  Entitlement to an increased evaluation for service-
connected low back disability, evaluated as 10 percent 
disabling for the period on and after November 1, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The medical evidence of record shows that for the period 
from July 19, 2003 to September 8, 2003, the veteran's 
lumbosacral strain was manifested by pain.

2.  The medical evidence of record shows that for the period 
on and after November 1, 2003, the veteran's lumbosacral 
strain is manifested by limitation of motion to, at most, 90 
degrees of forward flexion, 20 degrees of extension, 24 
degrees of right lateral flexion, 18 degrees of left lateral 
flexion, and 40 degrees of right and left rotation.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected low back disability, for the period 
from July 19, 2003 to September 8, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.45, 4.71a, Diagnostic Code 5242 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected low back disability, for the period on 
and after November 1, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in September 2004 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in March 2006 and April 2006, after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in a February 
2006 statement of the case.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Accordingly, the Board finds that the 
veteran was supplied with information sufficient for a 
reasonable person to understand what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for chronic low back pain/strain with 
degenerative arthritis was granted by a February 1997 rating 
decision and a 10 percent evaluation was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, effective May 17, 1996.  
Subsequently, a November 2004 rating decision awarded a 100 
percent evaluation under 38 C.F.R. § 4.30, effective 
September 9, 2003, and a 10 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5242, effective November 1, 
2003.

The veteran has appealed the November 2004 rating decision 
that awarded a 100 percent evaluation, effective September 9, 
2003, and a 10 percent evaluation, effective November 1, 
2003.  This rating decision was based on a claim for an 
increased rating which was received by VA on July 19, 2003.  
The award of 100 percent is considered as a grant in full of 
the veteran's claim, and as such that period of time is not 
on appeal before the Board.  

An August 2003 private medical report stated that on physical 
examination the veteran had back pain on extension.  The 
diagnosis was spinal stenosis.  A subsequent August 2003 
computed tomography report stated that on views of the lumbar 
spine, the impression was compression fracture of L2, 
osteopenia, degenerative disc and facet disease, curvature f 
the spine, and atherosclerotic vascular disease.  A second 
August 2003 private medical report stated that a myelogram 
showed "stenosis at L3-5 and to a lesser extend at L2-3 on 
the right."

A September 2003 private medical report stated that the 
veteran was admitted to hospital on September 9, 2003 and 
that a bilateral L2-5 decompressive lumbar laminectomy and 
medial facetectomy was performed.  He was discharged on 
September 11, 2003, at which time he was ambulating.

An October 2003 letter from a private physician stated that 
the veteran was seen for a follow-up of his laminectomy.  The 
letter stated that the veteran was doing "very well."

An October 2004 VA spine examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of chronic back pain which had been improved by 
surgery.  He complained of continued low back pain without 
specific flare-ups, except for weather changes.  The veteran 
used 1 or 2 tablets of Aspirin per week for back pain and did 
not used assistive devices.  On physical examination, the 
veteran had no postural or gait abnormalities.  On range of 
motion testing, the veteran had flexion to 116 degrees 
without pain, extension to 25 degrees, right lateral flexion 
to 24 degrees, left lateral flexion to 18 degrees, and 
bilateral rotation to 45 degrees.  After repetitive movement, 
there was no fatigability, or incoordination, and forward 
flexion was to 117 degrees.  There was no tenderness to 
palpation over the spine or muscle spasms.  The impression 
was degenerative changes of the lumbar spine.

In an April 2005 VA outpatient medical report, the veteran 
complained of back discomfort.  No changes in mobility were 
noted since the last visit.

An April 2006 VA spine examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of low back pain which was relieved by surgery in 
2003, but with continued stiffness and leg numbness.  He 
reported back flare-ups that were moderate in severity every 
1 to 2 months, for 2 to 3 days per time.  The precipitating 
factors were weather changes and sitting, and the alleviating 
factor was rest.  The veteran reported no fatigue, mild 
decreased motion, moderate low back stiffness, and no 
weakness.  He reported moderate low back spasms.  The veteran 
reported mild low back pain, daily.  He did not use any 
assistive devices and was able to walk for 1 to 3 miles.

On physical examination, the veteran's posture and gait were 
normal.  There was objective evidence of mild spasm, pain on 
motion, and tenderness, bilaterally, but without atrophy, 
guarding, or weakness.  On range of motion testing, the 
veteran had flexion to 90 degrees, extension to 20 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
rotation to 40 degrees.  There was no additional limitation 
of motion on repetitive use due to pain, fatigue, weakness, 
or lack of endurance.  The examiner stated that the veteran's 
range of motion was normal.  The diagnosis was 
musculoskeletal pain which had a moderate effect on chores 
and a mild effect on shopping and exercise.

During the time period pertinent to this appeal, the rating 
criteria for evaluating disabilities of the spine were 
amended, effective September 26, 2003.  VA's Office of 
General Counsel has determined that the amended rating 
criteria can be applied only for periods on and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see 
also Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 
2003).  The RO addressed the veteran's claim for increase 
under both the old criteria in the Schedule and the current 
regulations in the February 2006 statement of the case.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of September 26, 2003 in 
the appellate adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Evaluation from July 19, 2003 to September 8, 2003

The medical evidence of record shows that for the period from 
July 19, 2003 to September 8, 2003, the veteran's lumbosacral 
strain was manifested by pain.  Under the criteria in effect 
prior to September 26, 2003, lumbosacral strain was evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 10 percent 
evaluation was warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  There is no medical evidence of record that the 
veteran experienced muscle spasm on extreme forward bending 
or loss of lateral spine motion in the standing position 
during this period of time.  Accordingly, an evaluation in 
excess of 10 percent is not warranted from July 19, 2003 to 
September 8, 2003 under Diagnostic Code 5295.

In addition, under the criteria in effect prior to September 
26, 2003, limitation of motion of the lumbar spine was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 
10 percent evaluation was warranted for slight limitation of 
motion and a 20 percent evaluation was warranted for moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  There is no medical evidence of record which 
indicates that the veteran experienced limitation of motion 
which would be best characterized as moderate in severity.  
While the medical evidence of record shows complaints of back 
pain during this period of time, no specific limitation of 
motion was recorded.  Accordingly, an evaluation in excess of 
10 percent is not warranted from July 19, 2003 to September 
8, 2003 under Diagnostic Code 5292, 

Evaluation On and After November 1, 2003

The veteran's service-connected lumbosacral strain is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  A 10 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.

A rating in excess of 10 percent is not warranted for the 
veteran's low back disability for this period on appeal.  The 
medical evidence of record shows that for the period on and 
after November 1, 2003, the veteran's lumbosacral strain is 
manifested by limitation of motion to, at most, 90 degrees of 
forward flexion, 20 degrees of extension, 24 degrees of right 
lateral flexion, 18 degrees of left lateral flexion, and 40 
degrees of right and left rotation.  There is no medical 
evidence of record that the veteran's thoracolumbar spine has 
ever been limited to 60 degrees or less of forward flexion or 
to a combined range of motion of 120 degrees or less.  
Furthermore, there is no medical evidence that the veteran 
has ever had muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  See Id.; see 
also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008); 
see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Furthermore, an evaluation in excess of 10 percent is not 
warranted under the provisions of Diagnostic Code 5243, as 
the medical evidence of record does not show that the veteran 
has ever experienced incapacitating episodes, defined as 
periods of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician, for a period of at 
least 2 weeks in any 12 month period.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

The veteran has reported low back pain on use.  However, the 
medical evidence of record does not show that this results in 
additional limitation of motion due to pain.  Pain has 
already been taken into account by the limitation of motion 
described in both the October 2004 and April 2006 VA spine 
examination reports.  Accordingly, there is no medical 
evidence of record that the veteran currently experiences 
pain which causes additional limitation of motion beyond that 
contemplated by the assigned evaluations.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

The medical evidence of record shows that that veteran has 
neurological symptoms of the lower extremities.  Under the 
Schedule, objective neurological abnormalities are to be 
evaluated separately under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine at Note (1).  However, service 
connection is already in effect for these neurological 
symptoms as radiculopathy of the right and left lower 
extremities, and the evaluations assigned for these symptoms 
are not on appeal before the Board.

The record shows that the veteran has been diagnosed with low 
back arthritis, shown through x-ray examination.  However, 
such findings, combined with the limitation of motion 
elicited, would warrant no more than a 10 percent evaluation 
under 38 C.F.R § 4.71a, Diagnostic Code 5003.  See also 38 
C.F.R. § 4.45.  Additionally, awarding a separate evaluation 
under Diagnostic Code 5003 would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14 (2008); see also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  As such, a rating in 
excess of 10 percent is not warranted for the veteran's low 
back disability for either period on appeal.

The Board has reviewed the record with consideration of 38 
C.F.R. § 3.321(b) (2008).  Marked interference of employment 
has not been shown and there is no indication in the record 
that the schedular evaluations are inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for his service-connected low back 
disability, and the reported manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the veteran's service-
connected low back disability.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a rating in 
excess of 10 percent for his service-connected low back 
disability at any time during the periods pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 10 for either period on appeal, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

An evaluation in excess of 10 percent for service-connected 
low back disability, for the period from July 19, 2003 to 
September 8, 2003, is denied.

An evaluation in excess of 10 percent for service-connected 
low back disability, for the period on and after November 1, 
2003, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


